Citation Nr: 0630226	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right inguinal hernia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, continued 
the veteran's 30 percent evaluation for his post-operative 
right inguinal hernia, and denied the veteran a TDIU rating.

In March 2006, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that in his September 2004 substantive 
appeal, the veteran requested a Board hearing at the RO.  
That hearing was scheduled for July 3, 2006, and the veteran 
was properly notified.  However, in June 2006, the veteran 
requested that his hearing be rescheduled because of lack of 
transportation and good cause was shown for his request to 
reschedule.  Therefore, the Board finds that the veteran 
should be afforded a video conference Board hearing at the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing at the Winston-Salem, 
North Carolina RO before a Veterans Law 
Judge.  A copy of the notice provided to 
the veteran of the scheduled hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

